Case 1:20-cv-00170-LMB-JFA Document 45 Filed 09/02/20 Page 1 of 2 PageID# 217




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION



 MUNA AL-SUYID, individually and on behalf of the
 estates of her family members ABDEL SALAM
 AL-SUYID,IBRAHIM AL-SUYID, KHALID
 AL-SUYID and MUSTAFA AL-SUYID,and
 ABDALLA AL-KRSHINY, AHMAD AL-KRSHINY,
 MAHMUD AL-KRSHINY,
 and IBRAHIM AL-KRSHINY,individually
 and on behalf of his family member ALI AL-KRSHINY
 and MUSTAFA AL-KRSHINY,
                                                                     Civil Action No.
                                                                     l:20-cv-00170-LMB-JFA
                                              Plaintiffs,




 KHALIFA HIFTER, KHALID HIFTER,and SADDAM                            SEPTEMBER 1, 2020
 HIFTER


                                              Defendants.



                                             1 ORDER GRANTING
                  CONSEN l ED TO MOTION FOR EXTENSION OF TIME


        Upon the Motion of Muna al-Suyid (individually and on behalf ofthe estates of her father

 Abdel Salam al-Suyid, and her brothers Ibrahim al-Suyid, Khalid al-Suyid, and Mustafa al-

 Suyid), Plaintiffs Abdalla al-Krshiny, Ahmad al-Krshiny, Mahmud al-Krshiny, and Plaintiff

 Ibrahim al-Krshiny (individually and on behalf of the estates of his brothers Ali al-Krshiny and

 Mustafa al-Krshiny)(collectively "Plaintiffs") for entry of an Order granting its Consented to

 Motion for Extension of Time (the "Motion"); and it appearing that good and sufficient notice of

 the Motion has been given to all parties entitled to receive notice ofthe Motion, and that no

 further notice is necessary or required; after due deliberation and good cause appearing to grant

 the relief requested in the Motion; and for good cause shown;

                                                  1
Case 1:20-cv-00170-LMB-JFA Document 45 Filed 09/02/20 Page 2 of 2 PageID# 218
